                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF WISCONSIN


 EVAN CASEY,

                              Plaintiff,
        v.
                                                                         ORDER
 CORY KESKE, CHRISTOPHER SHEPHARD,
                                                                       18-cv-765-jdp
 JASON CHATMAN, MICHAEL JULSON,
 and DANIEL NORGE,

                              Defendants.


       Pro se plaintiff Evan Casey is proceeding in this case on claims that prison officials at

Columbia Correctional Institution violated his constitutional rights by failing to help him

before and after he committed acts of self-harm and by placing him on punitive segregation

instead of psychiatric-treatment status. On October 11, 2019, defendant Daniel Norge filed a

motion for partial summary judgment as to Casey’s claims against him. Dkt. 23. Casey’s

opposition materials were due on November 12, 2019, but he has not responded to Norge’s

motion. His failure to respond suggests that he may have lost interest in pursuing his claim

against Norge and that he no longer intends to prosecute that claim. I will give Casey one more

opportunity to submit a substantive response to Norge’s motion for summary judgment. If he

fails to do so by the new deadline, I will dismiss his claim against Norge with prejudice under

Rule 41 of the Federal Rules of Civil Procedure for Casey’s failure to prosecute.



                                            ORDER

       IT IS ORDERED that plaintiff Evan Casey may have until January 20, 2020 to file a

response to defendant Daniel Norge’s motion for summary judgment. If Casey does not
respond by that date, I will dismiss his claims against Norge with prejudice under Fed. R. Civ.

P. 41 for Casey’s failure to prosecute.

       Entered January 7, 2020.

                                           BY THE COURT:

                                           /s/
                                           ________________________________________
                                           JAMES D. PETERSON
                                           District Judge




                                              2
